UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2009 Gazoo Energy Group, Inc. (Exact name of registrant as specified in its charter) Nevada 000-49995 98-0389183 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2569 McCabe Way Irvine Ca, 92614-6243 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-379-1210 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 2 – Financial Information Item 2.01Completion of Acquisition or Disposition of Assets. The registrant, through its wholly owned subsidiary, Global Wind Energy Corporation, has entered into an agreement to acquire entitlements, valued at a minimum cost of $3,200,000, to prepare and enhance 2,750 acres of prime real estate in one of Los Angeles Counties most highly effective wind energy territories (Gorman Pass), located within the Los Angeles County electrical grid, in return for a 10% equity interest in Global Wind Energy Corporation. . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Gazoo Energy Group, Inc. (Registrant) Date: November 19, 2009 By: /s/Chip Hackley Chip Hackley Chief Executive Officer
